Name: COMMISSION REGULATION (EC) No 1343/95 of 13 June 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: cooperation policy;  prices;  plant product
 Date Published: nan

 No L 129 / 16 I EN Official Journal of the European Communities 14. 6. 95 COMMISSION REGULATION (EC) No 1343/95 of 13 June 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994, on detailed rules for the application of the import arrangements for fruit and vegetables ('), as amended by Regulation (EC) No 1 306/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the units of account on the conversion rates to be applied with the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 14 June 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (*) OJ No L 126, 9 . 6. 1995, p. 15 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 129/1714. 6. 95 EN Official Journal of the European Communities ANNEX to the Commission Regulation of 13 June 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (') Standard importvalue 0702 00 35 052 49,6 060 80,2 066 25,9 068 32,4 204 50,9 212 117,9 624 75,0 999 61,7 0707 00 25 052 41,2 053 166,9 060 39,2 066 53,8 068 60,4 204 49,1 624 207,3 999 88,3 0709 90 77 052 61,4 204 77,5 624 196,3 999 111,7 0805 30 30 388 66,9 528 46,8 600 54,7 624 78,0 999 61,6 0809 10 20 052 155,8 064 128,7 999 142,3 0809 20 41,0809 20 49 052 219,1 064 168,8 068 229,8 400 208,0 624 308,2 676 308,1 999 240,3 0809 30 21,0809 30 29 220 150,3 624 116,7 999 133,5 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 ' stands for 'of other origin.'